Citation Nr: 0004032	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  95-09 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1957 to April 
1959.

This appeal arises from a decision by the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).  The case was remanded in November 1997 to afford the 
veteran a hearing.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No current cardiovascular pathology is shown to be 
related to service.   


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for heart 
disease.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are not available, as 
they apparently were destroyed in by fire at the National 
Personnel Records Center (NPRC)  in July 1973.  A search of 
hospital records at Ft. Dix, New Jersey, and Surgeon Generals 
Office cards was negative for references to the veteran.  
Unsuccessful attempts to locate service records were made in 
1987 and in 1996.  No documentary evidence of treatment for a 
heart disability during service has been submitted.  

Associated with the claims folder are treatment records dated 
in August 1985, December 1985, and outpatient treatment 
records from Tampa General Hospital dated through June 1995.  
The August 1985 records concern a condition that is unrelated 
to the veteran's heart disease.  A December 1985 discharge 
summary noted that an aortocoronary bypass times four was 
performed.  No opinion regarding the etiology of the 
veteran's heart disease was made.  Other records regarding 
the veteran's heart disease dated up to June 1995 are 
negative for medical opinions linking the veteran's heart 
disease to his active service.  

An October 1986 VA discharge summary states that a cardiac 
catheterization was performed and that the veteran was status 
post myocardial infarction in 1985.  

December 1992 records from St. Joseph's Hospital are negative 
for links between the veteran's cardiovascular symptoms and 
his active service.

Treatment records dated in June 1993 and August 1996 from 
University Community Hospital are negative for medical 
opinions attributing the veteran's heart disease to his 
active service.  

In 1996, the veteran identified several hospitals where he 
had been treated:  Lincoln Hospital, Fordham Hospital, Jacobi 
Hospital, Tampa General Hospital, Cape Fear General Hospital 
and St. Joseph Hospital.  These facilities were contacted and 
Cape Fear, Jacobi, Lincoln and Fordham had no records for the 
veteran.

During his hearing before a member of the Board in December 
1999 the veteran testified that he had had no heart problems 
prior to his active service.  He collapsed after being worked 
too hard during basic training.  He was taken to the hospital 
where he was told that he was being given antibiotics for 
rheumatic fever.  He was hospitalized for two weeks during 
which lots of testing was done.  After he finished basic 
training he was transferred to Fort Campbell, Kentucky.  
During a mission, his plane encountered a violent storm and 
they were banged all over the place.  After the plane landed 
he went to the hospital with a complaint of chest pain and 
was given two nitroglycerin tablets.  The veteran testified 
that nobody saw that he had a heart problem while he was in 
service.  A few weeks after service he started going to 
Lincoln Hospital in New York.  He would get to the emergency 
room, would be stabilized and told to go.  They said he had a 
strong heart.  He went to the VA in 1967.  They referred him 
to another hospital that did many tests but told him that it 
was in his head.  The veteran stated that he had a major 
heart attack in 1985 and that was when the first diagnosis of 
a heart problem was made.  He related that he had been an 
ambulance driver and was aware of cardiac symptoms.

The veteran's friend testified that he was with the veteran 
in basic training when the veteran collapsed and was taken to 
the hospital.  He next saw the veteran in 1988 and has been 
with him when he had heart attacks since 1988.  The attacks 
he has now are similar to what he had in the service.  He 
understands heart attacks as he has had a few himself.  

Analysis

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464 
(1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  Where 
the determinative issue involves a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

In the instant case the veteran's medical records reflect 
extensive treatment for his heart disease.  However, none of 
the treatment records contains a medical opinion that relates 
his current condition to his active service.

The Board has considered the veteran's testimony about his 
employment as an ambulance driver.  However, while he may 
have received some training, there is no evidence in the 
record that he has received training regarding the etiology 
of heart disease.  In light of the medical evidence of 
record, the veteran's opinion regarding the etiology of his 
disability is not probative medical evidence.  See Black v. 
Brown, 10 Vet. App. 279 (1997) regarding nurse opinions and 
Espiritu regarding lay opinions about medical causation.  The 
Board has also considered the testimony of the veteran's 
friend, however, since there is no evidence that he has 
medical expertise, his testimony is also subject to Espiritu 
and is therefore insufficient to make the veteran's claim 
well grounded.

The Board has considered the veteran's statements and 
testimony, as well as the medical evidence.  However, there 
is no medical evidence of the presence of any heart disease 
in service and there are no medical opinions linking any 
current heart disease to service.  Therefore, the veteran's 
service connection claim is not well grounded and must be 
denied.

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claims.  Robinette.

In this case, the RO fulfilled its obligation under § 5103 
(a) in the January 1997 statement of the case in which the 
appellant was informed that the reason for the denial of the 
claim was that there was no evidence of the disorders during 
service or currently.  Furthermore, by this decision, the 
Board is informing the appellant of the evidence which is 
lacking and that is necessary to make the claim well 
grounded.


ORDER

The appeal of the issue of service connection for heart 
disease is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

